248 P.2d 311 (1952)
126 Colo. 265
CITY OF COLORADO SPRINGS
v.
PUBLIC UTILITIES COMMISSION et al.
No. 16741.
Supreme Court of Colorado, en Banc.
September 8, 1952.
F. T. Henry, Louis Johnson, Colorado Springs, for plaintiff in error.
Duke W. Dunbar, Atty. Gen., H. Lawrence Hinkley, Deputy Atty. Gen., Ralph Sargent, Jr., Asst. Atty. Gen., for defendants in error.
PER CURIAM.
This cause is pending on a writ of error directed to a judgment of the district court rendered on September 11, 1950, in which the trial court determined that the city of Colorado Springs, a home-rule city, in furnishing water to customers outside its municipal boundaries is a public utility and subject to the jurisdiction of the Public Utilities Commission of Colorado. Subsequent thereto and on February 19, 1951, our court, by a unanimous decision to which no petition for rehearing was filed, in the case of City of Englewood v. City and County of Denver, 123 Colo. 290, 229 P.2d 667, determined that the City and County of Denver, in supplying water outside of its corporate limits, under generally similar circumstances as in the case at bar, was not a public utility and not subject to the jurisdiction of the Public Utilities Commission as to such service. It is our opinion that the decision in City of Englewood v. City and County of Denver, supra, is controlling in the present case in every respect. This view is shared by counsel for plaintiff in error as well as the Attorney General, appearing for defendants in error, who has filed a confession of error and joins with counsel for plaintiff in error in his request for a reversal of the judgment.
Accordingly, the judgment is reversed and the cause remanded with directions to the trial court to dismiss the action and remand the case to the Public Utilities Commission with instructions that it dismiss the complaint.